Appeal from Civil District Court, Orleans Parish, No.2014-00486, Division “L-6”, Honorable Kern A Reese, Judge.
(Court composed of Chief Judge JAMES F. McKAY III, Judge DANIEL L. DYSART, Judge MADELEINE M. LANDRIEU).
I,The plaintiff, Naomi Arthur, on behalf of her deceased aunt, Malinda Williams, filed suit alleging injuries suffered after the loss of power at Touro Infirmary (“Touro”) following Hurricane Katrina. Specifically, it is alleged that Ms. Williams was exposed to high heat and humidity after the loss of power to the cooling system. The action names Touro, Healthcare Casualty Insurance Limited, Aggreko, LLC (“Aggreko”), and American Home Assurance Company (“American Home”) as defendants.
*1149Aggreko appeals the April 24,2015 judgment of the trial court granting a motion for partial summary judgment in fáyor of its insurer, American Home. Aggreko asserts herein that the trial court erred in finding that Aggreko is responsible for a separate $50,000.00 deductible for each plaintiff with a similar pending lawsuit. The record reflects that approximately forty-one similar actions have been filed.
The legal issues presented in the instant case and those presented in the companion case of Thebault v. American Home Assurance Co., 2015-CA-0800, also rendered this date, are identical. Consequently we adopt the analysis set forth in the Thebault opinion as though set forth herein in full and, for those reasons, we reverse the judgment of the trial court granting the motion for partial summary judgment in favor of American Home and remand for further proceedings.
REVERSED AND REMANDED.